Citation Nr: 0943254	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  08-01 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.	Whether there is new and material evidence to reopen a 
claim for service connection for schizophrenia.

2.	Whether there is new and material evidence to reopen a 
claim for service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1971 to June 1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2006 from the 
Department of Veterans Affairs (VA), Montgomery, Alabama, 
Regional Office (RO).

A hearing was scheduled to be held before the undersigned 
Veterans Law Judge at this RO in August 2008.  The transcript 
of the hearing is associated with the claims file and has 
been reviewed.

In the Veteran's claim for PTSD, the RO issued a Statement of 
Case in December 2004.  The Veteran untimely submitted a Form 
9 in April 2005.  In September 2005, the RO sent the Veteran 
a notice stating it they will consider his Form 9 as a claim 
to reopen service connection for PTSD.  In October 2005 and 
April 2006, the Veteran stated he wished to withdraw his 
appeal for PTSD.  In June 2006, the RO issued a deferred 
rating indicating that the Veteran expressed intention to 
withdraw his claim for PTSD.  Nevertheless, the August 2006 
RD issued a decision to deny service connection for PTSD and 
the Veteran filed a Notice of Disagreement for both 
schizophrenia and PTSD.  Therefore, the Veteran's claim to 
reopen his claim for entitlement to schizophrenia and PTSD 
remains for the Board's review. 


FINDINGS OF FACT

1.	A claim of service connection for schizophrenia was 
previously denied by the RO in July 1989.

2.	Evidence received since July 1989 decision is cumulative 
of evidence previously considered and does not raise a 
reasonable possibility of substantiating the claim of 
service connection schizophrenia.  

3.	A claim of service connection for PTSD was previously 
denied by the RO in June 2003.

4.	Evidence received since June 2003 decision is cumulative 
of evidence previously considered and does not raise a 
reasonable possibility of substantiating the claim of 
service connection for PTSD.  


CONCLUSION OF LAW

1.	The July 1989 RO decision denying the claim of service 
connection for schizophrenia is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2001).

2.	New and material evidence sufficient to reopen the claim 
for service connection for schizophrenia has not been 
presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).

3.	The June 2003 RO decision denying the claim of service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001)

4.	New and material evidence sufficient to reopen the claim 
for service connection for PTSD has not been presented.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide 
and; (3) that the claimant is expected to provide.  Specific 
to the request to reopen, the claimant must be notified of 
both the reopening criteria and the criteria for establishing 
the underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

In March and June 2006 the agency of original jurisdiction 
(AOJ) sent letters to the Veteran providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
to include as interpreted by Kent for the request to reopen 
the claim of service connection for schizophrenia and PTSD.  
Specifically, the AOJ notified the Veteran of information and 
evidence necessary to substantiate the claims for service 
connection; information and evidence that VA would seek to 
provide; and information and evidence that the Veteran was 
expected to provide.  The June 2006 letter also provided the 
notice of the disability rating and effective date 
regulations, in accord with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The VA has also done everything reasonably possible to assist 
the Veteran with respect to his claim for benefits, such as 
obtaining medical records.  Consequently, the duties to 
notify and assist have been met.

New and Material

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  38 C.F.R § 3.303 (2008); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Service connection may also be granted for disability shown 
to be proximately due to, or the result of, a service-
connected disorder, or for the degree of additional 
disability resulting form aggravation of a non service-
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection may also be granted for chronic disorders, 
to include schizophrenia, when manifested to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

A July 1989 decision denying service connection for 
schizophrenia and a June 2003 decision denying service 
connection for PTSD are final based on the evidence then of 
record.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2001).  

However, a claim will be reopened if new and material 
evidence is submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 
3.156(a).  New evidence means existing evidence not 
previously submitted to agency decision-makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence and be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).


Schizophrenia

The July 1989 rating decision denied the claim of service 
connection of schizophrenia because the evidence did not show 
the Veteran was treated for a chronic nervous disorder during 
service and no evidence of psychosis within one year 
presumptive period.  

Evidence submitted for this claim includes VA and private 
treatment records reporting treatment for schizophrenia since 
July 1989.  The Veteran's VA treatment records are absent of 
any clear nexus opinion relating the Veteran's schizophrenia 
disorder to his military service.  

Private treatment records, from Drs. F. D. Lang, H. Hamrick, 
G. T. Ellis, M. O. Mohabbat, and from Weems Community Mental 
Health Center, dated from February 1985 to July 1992 all 
confirm the Veteran's symptoms of a psychiatric disorder and 
a diagnosis of schizophrenia.  However, none of the records 
indicate the Veteran developed schizophrenia during service 
or within a year since separation from active duty.

The Veteran submitted a buddy statement from R. V. R. who 
stated he served with the Veteran and recalled the Veteran 
experienced headaches from inhaling fumes working on the 
flight line. 

In addition, the Veteran testified at an August 2008 Board 
hearing that he was disabled before service from a head 
injury.  During service he was exposed to heat chemicals, and 
fumes from jet engines caused headaches.  The Veteran stated 
he was transferred to Thailand working on flight line 
security program sensors when he started witnessing 
"ghostlike" figures.  He also started experiencing heart 
conditions.  See Board hearing transcript, dated August 2008.  

The Veteran's testimony in this regard, however, is not 
competent to establish that he incurred during his active 
service.  While lay testimony is competent to establish the 
occurrence of an injury, it is not competent to provide a 
medical diagnosis; specifically that he had developed 
schizophrenia as a result.  See Chavarria v. Brown, 5 Vet. 
App. 468 (1993) (an appellant's own recitations of his 
medical history does not constitute new and material evidence 
sufficient to reopen his claim when this account has already 
been rejected by the VA).

In addition, although the Veteran's account of headaches 
during service is corroborated by a witness, the histories 
are not sufficiently probative to warrant a grant of service 
connection.  Generally, a lay person, while competent to 
report symptoms, is not competent to comment on the presence 
or etiology of a medical disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492.  Consequently, while the Veteran 
and his witness are competent to report that the Veteran 
inhaled fumes during service, they are not competent to 
report a chronic disorder resulted form the alleged injury 
leading to schizophrenia.  In this case, the objective 
medical evidence does not establish that schizophrenia 
resulted from service as the records do not indicate such a 
link.

Ultimately, although the evidence submitted by the Veteran 
since July 1989 is "new," in that this evidence was not 
previously seen, these numerous VA and private treatment 
records are not material since they are merely cumulative of 
medical evidence previously considered by the RO.  The 
evidence previously considered already established that the 
Veteran had schizophrenia, and this "new" evidence fails to 
cure the defects presented by the previous decisions, namely 
the lack of evidence that schizophrenia was incurred in 
service or causally related to service or that it was 
aggravated by service.  

PTSD

The June 2003 rating decision denied the claim of service 
connection of PTSD because the evidence was insufficient to 
confirm the Veteran's alleged stressor and did not show the 
Veteran was diagnosed with the disorder.  Evidence submitted 
for this claim is limited to VA and private treatment records 
reporting treatment for PTSD since 2003.  Although this 
evidence is "new," in that the records were not previously 
seen, these numerous VA and private treatment records are not 
material since they are merely cumulative of medical evidence 
previously considered by the RO.  This "new" evidence fails 
to cure the defects presented by the previous decisions, 
namely the lack of evidence that PTSD was incurred in service 
or causally related to service.  

In addition, the Veteran testified that was diagnosed with 
PTSD during service. However, the Veteran's service treatment 
records are absent of treatment or diagnosis of PTSD.  The 
Veteran's testimony is this regard, however, is not competent 
to establish that he incurred these disabilities during his 
active service.  While lay testimony is competent to 
establish the occurrence of an injury, it is not competent to 
provide a medical diagnosis.  See Chavarria. 

Because the evidence received since the January 2002 RO 
decision does not medically suggest that the Veteran was 
diagnosed with PTSD and is insufficient to verify a stressor, 
it does not raise a reasonable possibility of substantiating 
the claims.  And as such, the request to reopen are denied. 


ORDER

The request to reopen a claim of service connection for 
schizophrenia is denied.

The request to reopen a claim of service connection for PTSD 
is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


